DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “wherein said core layer is chosen from the group of resin impregnated papers, prepregs, thermos-formable sheets, non-wovens and wovens of wood fibers, glass fibers, textile fibers, synthetic fibers, metallic fibers, ceramic fibers and carbon fibers, or a mixture thereof”, and the claim also recites “preferably comprises a thermo pressed stack of resin impregnated papers” which is the narrower statement 
Claims 17-20 are also rejected as being dependent on claim 16 and including the indefinite aspects thereof.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 14-16 and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Catlin (WO 2011/163544).
Catlin discloses a decorative panel (Fig. 2), comprising a core layer (layer 7) provided with a décor layer, the décor layer comprising a substrate layer (layer 6) provided with at least one coating (layer 5), and at least one induction coil (coil 2) located within the decorative panel (paragraph [027] and claims 1-3).
Regarding claim 2, Catlin discloses the at least one induction coil (coil 2) being located between the décor layer and the core layer (Fig. 2).

Regarding claim 4, Catlin discloses the at least one induction coil within the décor layer being located between the substrate layer and the at least one coating (Fig. 3).
Regarding claim 5, Catlin discloses the at least one induction coil within the décor layer being located within the at least one coating (Fig. 3; paragraph [028]).
Regarding claim 6, Catlin discloses the at least one induction coil (coil 2) located within the core (Fig. 2).
Regarding claim 7, Catlin discloses at least one shielding layer for the electromagnetic field generated by the at least one induction coil, the at least one shielding layer is located within the decorative panel (paragraph [021]).
Regarding claim 14, Catlin discloses the decorative panel further comprising at least one power source (power transmit circuit 4), the at least one power source being connected to the at least one induction coil (Fig. 1; paragraph [026]).
Regarding claim 15, Catlin discloses the at least one induction coil being connected to at least one electric wire (leads 3), the at least one wire being connectable to at least one power source (power transmit circuit 4) not incorporated in the decorative panel (Fig. 1; paragraph [026]).
Regarding claim 16, Catlin discloses the core layer being a thermoformable sheet (paragraph [018]).
Regarding claim 21, Catlin discloses one or more sub layers being present between the core layer and the décor layer (Figs. 2-3, stack of layers 2, 8; paragraph [027]).

Regarding claim 23, Catlin discloses the at least one induction coil provide as an induction coil printed on a flexible carrier (Fig. 2; paragraphs [027]).
Regarding claim 24, Catlin discloses the at least one induction coil cannot be removed without destructing the panel (Figs. 1-2; paragraphs [016] and [027]).
Regarding claim 25, Catlin discloses the decorative panel being a component of an interior wall (paragraph [007]). Furthermore, claim 25 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As shown above, Catlin clearly teaches all the structural limitations of the claimed decorative panel. Accordingly, the decorative panel of Catlin is capable of performing the intended use recited in claim 25. 

Claims 1, 2, 6, 14-16, 22, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baudon (US 2008/0099665).
Baudon discloses a decorative panel (Fig. 1), comprising a core layer (layer 16) provided with a décor layer, the décor layer comprising a substrate layer (layer 12) provided with at least 
Regarding claim 2, Baudon discloses the at least one induction coil being located between the décor layer and the core layer (Fig. 4; paragraphs [0021-0022]).
Regarding claim 6, Baudon discloses the at least one induction coil located within the core (Fig. 4; paragraphs [0021-0022]).
Regarding claim 14, Baudon discloses the decorative panel further comprising at least one power source, the at least one power source being connected to the at least one induction coil (paragraphs [0023-0025]).
Regarding claim 15, Baudon discloses the at least one induction coil being connected to at least one electric wire, the at least one wire being connectable to at least one power source not incorporated in the decorative panel (paragraphs [0023-0025]).
Regarding claim 16, Baudon discloses the core layer being a thermoformable sheet (paragraph [0016]).
Regarding claim 22, Baudon discloses the substrate layer of the décor layer being a foil of a polymer (polycarbonate; paragraph [0013]).
Regarding claim 24, Baudon discloses the at least one induction coil cannot be removed without destructing the panel (Fig. 1).
Regarding claim 25, Baudon discloses the decorative panel being a component of an interior wall (paragraph [0013]). Furthermore, claim 25 recites a recitation of the intended use of the claimed invention. It has been held that a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Catlin in view of Kumura et al. (US 2015/0325362) [hereinafter Kumura].
Catlin teaches the claimed decorative panel as shown above. 
Catlin fails to teach the at least one shielding layer surrounding the at least one induction coil, the at least one shielding layer being provided with at least one recess, in which that at least one recess the at least one induction coil is positioned, and the at least one shielding layer comprising at least one of magnetic and ferro-magnetic materials, wherein the magnetic and ferro-magnetic materials are chosen from the group of ferrite, nickel and cobalt, or combinations thereof, wherein the magnetic and ferro-magnetic materials are used as pure metals or as composites, and wherein the at least one shielding layer comprises a matrix material provided with a dispersion of at least one of magnetic and ferro-magnetic materials.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shielding layer in Catlin to surround the induction coil and have at least one recess in which the induction coil is positioned, and to have the shielding layer comprise at least one of magnetic and ferro-magnetic materials, wherein the magnetic and ferro-magnetic materials are chosen from the group of ferrite, nickel and cobalt, or combinations thereof, wherein the magnetic and ferro-magnetic materials are used as pure metals or as composites, and wherein the at least one shielding layer comprises a matrix material provided with a dispersion of at least one of magnetic and ferro-magnetic materials as suggested by Kumura in order to provide a structure resistant to magnetic saturation, so that the coil inductance changes only slightly even in an environment where a strong magnetic field is applied, and therefore provide stable communication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781